
	

115 S1476 IS: Countering Russian Missiles Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1476
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To safeguard the United States and our allies from Russian ballistic and cruise missile threats,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Countering Russian Missiles Act of 2017.
		2.Definitions
 (a)Appropriate congressional committeesThe term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (b)INF treatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington, DC, December 8, 1987, and entered into force June 1, 1988.
			3.Findings; Statement of Policy
 (a)FindingsCongress makes the following findings: (1)The INF Treaty, which entered into force on June 1, 1988, banned the Union of Soviet Socialist Republics (USSR) from possessing ground-launched nuclear and conventional missiles and launchers retaining ranges between 500 and 5,500 kilometers (km).
 (2)Implementation of the INF Treaty led to the dismantlement of 2,692 short-, medium-, and intermediate-range missiles between the United States and the USSR, representing a major reduction in both nuclear arsenals and evidencing key efforts to safeguard the United States and its allies from nuclear weapons.
 (3)Since concerns regarding a noncompliant ground-launched cruise missile (GLCM) were first raised in 2008, the Russian Federation has developed and tested a GLCM (currently designated SSC–8) that has a range violating the fundamental stipulations of the INF Treaty.
 (4)In 2014, the United States labeled the Russian Federation to be in violation of the INF Treaty in the Department of State Report entitled, Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments, and has maintained Russia’s noncompliant status in each subsequent report due to the development and testing of the SSC–8.
 (5)During a March 2017 hearing at the Committee on Armed Services of the House of Representatives, the Vice Chairman of the Joint Chiefs of Staff, General Paul Selva, asserted that we believe that the Russians have deployed a land-based cruise missile that violates the spirit and intent of the Intermediate Nuclear Forces Treaty and that such a system poses a threat to NATO and to facilities within the NATO area of responsibility.
 (6)When examining the response options at the United States disposal, the Department of Defense stated in its 2016 Plan for Military Response Options to Russian Federation Violations of the Intermediate-range Nuclear Forces (INF) Treaty that Russia’s return to compliance with its obligations under the INF Treaty remains the preferable outcome. 
 (7)United States allies in Europe do not currently have sufficient defensive articles and material to properly defend against the Russian Federation’s new GLCM.
 (b)Statement of policyIt is the policy of the United States to— (1)protect the United States interests and assets abroad and our allies from the burgeoning threat stemming from Russia’s development of a new GLCM that violates the INF Treaty;
 (2)promote and expand cooperation and mutual defense with European and Asian allies through— (A)strengthening the United States offensive posture and defensive infrastructure on the European continent; and
 (B)enhancing military to military coordination with key allies in Europe and Asia; (3)pressure the Russian Federation to abide by its commitments regarding the INF Treaty and discontinue engaging in hostile activities regarding its missile program by—
 (A)diplomatically engaging the Russian Federation within the Special Verification Commission; (B)articulating that the Russian Federation is in material breach of the INF Treaty; and
 (C)communicating to the Russian Federation that if they remain in non-compliance with the INF Treaty by January 1, 2019, the United States will—
 (i)take military actions to improve our European deterrence and defense capabilities, including the development of a conventional variant of the Long Range Stand-off system (LRSO);
 (ii)assist United States allies in improving their air- and sea-launched conventional strike capabilities by facilitating sales of the extended-range variant of the Joint Air-to-Surface Standoff Missile (JASSM–ER) and sea-based Tomahawk cruise missile; and
 (iii)deploy limited defenses against cruise missiles to protect key alliance assets; and (4)not precipitously withdraw from the INF Treaty without fully consulting and coordinating with European allies.
				4.Reports
			(a)Report on the military and security ramifications of Russia’s GLCM
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a report including the following elements:
 (A)A description of the status of the Russian Federation’s new GLCM (SSC–8), its capabilities, and the threat it poses to the United States' European and Asian allies and assets in the region.
 (B)An assessment of whether the United States faces significant military disadvantages with the introduction of the SSC–8 to the European continent.
 (C)An assessment of gaps in the United States current missile defense infrastructure in Europe and what capabilities may be required to defend United States and European assets against the threat posed by the SSC–8.
 (D)An assessment of capability gaps that a new United States intermediate range missile, which is not compliant with the INF Treaty, would address in Europe and Asia.
 (E)The timeline for fielding an INF range missile, including time for research, development, and deployment of the system, and the total cost for development and deployment of the system.
 (2)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (b)Report on plans for greater missile defense coordination with alliesNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, with the concurrence of the Secretary of Defense, shall submit to the appropriate congressional committees a report that includes a plan including—
 (1)a description of how the United States will coordinate with its European allies to enhance missile detection and defense; and
 (2)any recommendations for additional foreign military sales, financing, or international military education and training to be made available to European allies for strengthening missile defense capabilities.
				5.Consultation with Congress
 (a)Commission proposalsNot later than 15 days before any meeting of the Special Verification Commission to discuss and resolve implementation and compliance issues regarding additional procedures to improve the viability and effectiveness of the Treaty, the President shall consult with the Chairman and Ranking Member of the Committee on Foreign Relations of the Senate with regard to whether the proposal, if adopted, would constitute an amendment to the INF Treaty requiring the advice and consent of the Senate, as set forth in Article II, section 2, clause 2 of the Constitution of the United States.
 (b)Ensuring complianceNot later than 180 days after the date of the enactment of this Act, and semiannually thereafter, the Secretary of State shall consult with the Chairman and Ranking Member regarding whether the Russian Federation is in compliance with the INF Treaty, and if not, what steps the United States is taking to bring them back into compliance.
			6.Restriction of Funds to Leave the INF Treaty
 (a)In generalExcept as provided under subsection (b), no funds may be made available or expended for any action that effects the withdrawal of the United States from the INF Treaty.
 (b)ExceptionThe restriction in subsection (a) shall not apply— (1)after Congress has received the report required by section 4(a); and
 (2)90 days after the President certifies to the appropriate congressional committees that withdrawal of the United States from the INF Treaty is in the vital national security interests of the United States, including the reasons for such certification and an explanation of how the INF Treaty would prohibit the President's intended actions.
				
